Case 7:20-cv-00127-DC-RCG Document 13 Filed 08/18/20 Page 1 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Emmi {vo Sot Aa =

 

 

 

 

 

 

 

 
Case 7:20-cv-00127-DC-RCG Document13 Filed 08/18/20 Page 2 of 2

   

: r — am oe!
Midland County e CAA} i f & ALE rac poe
Detention Center
P. O. Box. 11387
Midland, TX 79702

RECE yep

AUG I eg ft ees am .f
cee 8 2029 Unvteel Sfates Y WS yen Coty

 

     

KU pf;
" WESTERN OISTRICT (5 r
N DIST; T CLERK | 4 he ~ Ltn fog f) r a co
eS rormas WeSfers Di Sted of fe Ka S
OEPUTY oo oe rr
